Citation Nr: 1343274	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-37 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for a dental disability encompassing periodontal disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968 and from August 1970 to June 1988, including combat service in the Republic of Vietnam; and his decorations include the Combat Action Badge and the Purple Heart Medal.
 
These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO that granted service connection for diabetes mellitus evaluated as 20 percent disabling effective November 20, 2007.  The Veteran timely appealed for a higher initial rating.  The case was previously remanded in August 2011.

The Board is treating the matter of entitlement  to service connection for a dental disability encompassing periodontal disease, to include as secondary to service-connected diabetes mellitus, as a separate issue.  The record raises a question of whether a separate evaluation is warranted for a diabetes-related dental disability, and the United States Court of Appeals for Veterans Claims has held that a claim for service connection for compensation for a dental disorder also includes a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of secondary service connection for periodontal disease must include consideration of service connection for purposes of establishing eligibility for outpatient dental treatment, as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consistent with the Veteran's statements and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The most recent VA examinations conducted in conjunction with this claim are from October and November of 2011.  The examiner from October 2011 noted that the Veteran's activities were not regulated as part of the medical management of diabetes mellitus.  This comment seems contrary to the August 2008 VA examination finding of restrictions in activity to perform strenuous activities, and the more recent examiner did not comment on the previous finding in reaching a determination as to regulation of activities.  The Board finds that the matter of regulation/restriction of activities must be further clarified upon examination, particularly as over two years have passed since the October 2011 examination was conducted.

Moreover, as indicated in the most recent examinations, the evidence of record raises a question of periodontal disease as secondary to the service-connected diabetes mellitus.  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised.  Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2013).  To date, there has been no eligibility determination made by VHA regarding dental treatment.  In order to afford the Veteran due process, the issue must be returned for proper consideration by VHA.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the amended regulations of C.F.R. § 3.381, effective February 29, 2012, send the Veteran's claim of entitlement to service connection for a dental disability encompassing periodontal disease, claimed as secondary to diabetes mellitus, to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  

2.  VA treatment records from the Miami VA Medical Center, dated since February 2012, must be requested and, if obtained, added to the claims file.

3.  The Veteran must be afforded a comprehensive VA diabetes mellitus examination, with portions (or separate examinations, if deemed necessary) addressing possible dental and visual disability.  The examiner is requested to review the entire claims file, including records in Virtual VA and VBMS.  The examiner must address whether the diabetes mellitus requires regulation of activities, and, if not, discuss this finding in terms of the August 2008 VA examination report indicating that the Veteran was restricted in his ability to perform strenuous activities.  If there is evidence of ketoacidiosis, hypoglycemic reactions, a requirement of more than one daily injection of insulin, hospitalizations, or diabetic care provider visits at least twice monthly, these should be noted, along with any other symptoms.  The examiner must address the presence and extent of any complications of diabetes, with particular attention to the possibility of dental and visual disability as a result of diabetes.  All opinions must be supported by a detailed rationale in a typewritten report.  

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, with consideration of 38 C.F.R. §§ 3.381(a) and 17.161.  If the benefits sought are not fully granted, the RO or AMC must furnish a Supplemental Statement of the Case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


